Citation Nr: 1001711	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back injury and 
internal bleeding as a result of an automobile accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 
1979, and from February 2003 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran's claim for service connection was previously 
remanded by the Board in September 2007 for further 
development.  In particular, the September 2007 remand order 
instructed that the Georgia Army National Guard unit be 
contacted to ascertain "whether [the Veteran] was on 
inactive duty for training on March 11, 1984, and if so, the 
approximate time that the training assembly would have been 
terminated."  The RO did not substantially comply with the 
dictates of the earlier remand and therefore another remand 
is required.


REMAND

The Veteran seeks service connection for a back injury and 
internal bleeding, which he attributes to an automobile 
accident on his way home from Army National Guard training in 
March 1984.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service"" includes active 
duty, and "any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2009).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).

Thus, with respect to the Veteran's Army Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally 
not legally merited when a disability incurred on INACDUTRA 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

Private medical records dated in March 1984 show that the 
Veteran was treated for injuries sustained in an automobile 
accident.  At the time of admission, the Veteran complained 
of mild pain in the back and lower abdomen.   

In November 2002 the Veteran was accorded a fee basis QTC 
back examination.  During the examination the Veteran 
reported tingling and numbness in his left leg.  X-ray showed 
degenerative changes at T12-L1 with mild scoliosis and 
probably old trauma of compression fracture.  The diagnosis 
was status post low back injury with degenerative changes.  
No opinion as to etiology was provided and it is unclear 
whether the examiner was fully informed of the Veteran's 
periods of ACDUTRA and INACDUTRA when providing this opinion.

In that regard, the Court of Appeals for Veterans Claims has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions."); 
see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(holding that once VA undertakes the effort to provide an 
examination for a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

A request for information and records to the Georgia Army 
National Guard resulted in negative results.  The record 
includes an October 2007 VA request for information and 
evidence.  A November 2007 response was negative.  However, a 
response has not been received indicating that the Veteran 
was not on ADCUTRA or INACDUTRA in March 1984.  Accordingly, 
additional development must be accomplished on remand to 
include a request for information to the Veteran.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the Veteran and request 
that he provide any evidence in his 
possession concerning his status in 
March 1984, to include copies of 
orders, travel vouchers, etc.  

2.  Request complete dates of ACDUTRA 
/ INACDUTRA by day and month from the 
appropriate agency for the year of 
March 1984.  The Veteran states that 
he served with the Army National 
Guard of Georgia at that time.  
Service treatment records as well as 
a copy of any line of duty 
determination that was accomplished, 
must also be requested.  If the 
Veteran was on ACDUTRA / INACDUTRA on 
March 11, 1984, the approximate time 
that the training assembly would have 
been terminated should also be 
requested.    

3.  After the dates of ACDUTRA and 
INACDUTRA have been verified, 
schedule the Veteran for an 
examination with regard to his claims 
for service connection for a back 
disorder and internal bleeding and 
provide the examiner with a listing 
of those dates.  The claims file must 
be made available to, and reviewed 
by, the examiner, and the examiner 
must note in his report that the 
claims file was reviewed.  All 
indicated tests must be performed, 
and all findings reported in detail.  
The examiner is specifically 
requested to opine as to whether it 
is less likely than not (less than a 
50 percent probability) or at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran was disabled during a period 
of ACDUTRA from a disease or injury 
incurred or aggravated (i.e., 
permanently worsened) therein or that 
he was disabled due to an injury 
incurred or aggravated during a 
period of INACDUTRA.  A complete 
rationale must be set forth in the 
report provided.

4.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record and conduct any 
other development deemed warranted.  
If any benefit sought on appeal, for 
which a notice of disagreement has 
been filed, remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
